       Case 2:11-cr-00174-JCM-CWH Document 109
                                           110 Filed 03/08/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
 3   BRANDON C. JAROCH
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 7
     Attorney for Alejandro Lechuga
 8
 9                               UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                            Case No. 2:11-cr-00174-JCM-CWH
12
                    Plaintiff,                                STIPULATION TO CONTINUE
13
                                                                REVOCATION HEARING
            v.
14                                                                  (Third Request)
     ALEJANDRO LECHUGA,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18
     Acting United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Alejandro Lechuga, that
21
     the Revocation Hearing currently scheduled on March 10, 2021, be vacated and continued to a
22
     date and time convenient to the Court, but no sooner than ninety (90) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Defense counsel needs additional time to review the provided information, to
25
     gather additional evidence for a defense or mitigation, and to properly prepare for the revocation
26
     hearing.
       Case 2:11-cr-00174-JCM-CWH Document 109
                                           110 Filed 03/08/21 Page 2 of 3




 1          2.      The defendant is also subject to a state court proceeding that the parties have
 2   agreed to allow for it to be resolved prior to proceeding with the revocation hearing.
 3          3.      The defendant is not in custody and agrees with the need for the continuance.
 4          4.      The parties agree to the continuance.
 5          This is the third request for a continuance of the Revocation Hearing.
 6          DATED this 8th day of March, 2021.
 7
 8    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 9
10
      By /s/ Brandon C. Jaroch                        By /s/ Shaheen Torgoley
11    BRANDON C. JAROCH                               SHAHEEN TORGOLEY
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:11-cr-00174-JCM-CWH Document 109
                                           110 Filed 03/08/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:11-cr-00174-JCM-CWH
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     ALEJANDRO LECHUGA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11                                                                         June 16, 2021
     Wednesday, March 10, 2021 at 10:00 a.m., be vacated and continued to ________________ at

12   the hour of 10:00 a.m.

13          DATED this
                  March___8,
                          day  of March, 2021.
                             2021.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
